Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/20/2021 (hereinafter Remarks), are acknowledged, and have been fully considered. 
Applicant’s terminal disclaimer filed 12/3/2021 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 25-48 are allowed renumber 1-24.

Reason for Allowance
The present invention is directed to a method for media distribution in content delivery network.
Each independent claim identifies the uniquely distinct features, particularly:
the wireless network topology information comprising which other ones of the plurality of wireless user devices are within radio communication range of the each of the plurality of wireless user devices;
	receiving a request for content from a first wireless user device;

The closest prior art:
Li (US 20100036949 A1, hereinafter Li) discloses a method for performing centralized scheduling of content delivery is described including performing admission control, locating a server that is a source of content, determining a content delivery schedule and reordering the content delivery schedule over a content delivery network (CDN).
Schlicht (US 20120106428 A1, hereinafter Schlicht) discloses mobile broadband routable internet (MBRI) for carrier-grade, networked, broadband, IP-routable communication among a plurality of mobile devices (Fig 1-85).
Dyer (US 20090135944 A1, hereinafter Dyer) discloses a plurality of algorithms, including trellis-exploration algorithm, for configuring networks (Fig 1-8).
All the prior art disclose method for media distribution in content delivery network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473